Citation Nr: 0025334	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-00 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a facial blemish.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to the assignment of a compensable disability 
evaluation for the postoperative residuals of a fracture of 
the mandible.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from October 1987 to March 
1997.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

As discussed below, the issue regarding entitlement to the 
assignment of a compensable disability evaluation for the 
postoperative residuals of a fracture of the mandible, will 
be remanded.


FINDINGS OF FACTS

1.  By a letter dated June 21, 1997, the RO informed the 
veteran of the grant of service connection for the 
postoperative residuals of a fracture of the mandible and the 
denial of service connection for a cervical spine disability, 
low back disability, and facial blemish.

2.  Later that month, the veteran filed a notice of 
disagreement (NOD) concerning the assignment of a 
noncompensable evaluation for the postoperative residuals of 
a fracture of the mandible and the denials of service 
connection for a cervical spine disability, low back 
disability, and facial blemish.

3.  On October 29, 1998, the RO issued a statement of the 
case (SOC) concerning the assignment of a noncompensable 
evaluation for the postoperative residuals of a fracture of 
the mandible and the denials of service connection for a 
cervical spine disability, low back disability, and facial 
blemish.

4.  On December 30, 1998, the RO received a VA Form 9 from 
the veteran, which failed to discuss the issue regarding 
service connection for a cervical spine disability.

5.  In his substantive appeal or other documents filed within 
one year after the notice of the rating decision or within 60 
days after the issuance of the SOC, the veteran has failed to 
allege specific error of law or fact with respect to the 
claim for service connection for a cervical spine disability.

6.  There is no competent evidence that the veteran currently 
has disability resulting from a facial blemish.  

7.  The veteran has not presented competent medical evidence 
that scoliosis that preexisted service was aggravated in 
military service or that the disability increased in severity 
in service.  


CONCLUSIONS OF LAW

1.  The veteran has not met the requirements to perfect an 
appeal concerning the claim for service connection for a 
cervical spine disability.  38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. § 20.202 (1999).

2.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a facial blemish.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

3.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a low back 
disability.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Inadequate Appeal

In a June 1997 rating decision, the RO granted service 
connection for postoperative residuals of a fracture of the 
mandible and denied service connection for a cervical spine 
disability, low back disability, and facial blemish.  Later 
that month, the veteran was notified of the rating decision.  
The next month, he expressed disagreement concerning the 
assignment of a noncompensable evaluation for the 
postoperative residuals of a fracture of the mandible and the 
denials of service connection for a cervical spine 
disability, low back disability, and facial blemish.  The 
Board finds that the July 1997 statements constitute a valid 
NOD.  See Hamilton v. Derwinski, 4 Vet. App. 528 (1993); 
38 U.S.C.A. § 7105, 38 C.F.R. §§ 19.25 et seq. and 20.200 et 
seq.

The RO issued a SOC in October 1998 regarding the assignment 
of a noncompensable evaluation for the postoperative 
residuals of a fracture of the mandible and the denials of 
service connection for a cervical spine disability, low back 
disability, and facial blemish.  On December 30, 1998, the RO 
received the veteran's VA Form 9, substantive appeal.  
However, the VA Form 9 contained no arguments regarding the 
issue of service connection for a cervical spine disability.  
Hence, the VA Form 9 nor any other statement can be 
considered as a timely substantive appeal.  

After an appellant receives the SOC, he must file a formal 
appeal within "sixty days from the date the [SOC] is 
mailed," 38 U.S.C.A. § 7105(d)(3), or within the remainder 
of the one-year period from the date the notification of the 
RO decision was mailed, whichever period ends later.  38 
C.F.R. § 20.302(b); see Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) 
(where claimant did not perfect appeal by timely filing 
substantive appeal, RO rating decision became final).  By 
regulation, this formal appeal must consist of either a VA 
Form 9, or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  The formal appeal permits 
the appellant to consider the reasons for an adverse RO 
determination, as explained in the SOC, and to formulate and 
present "specific arguments relating to errors of fact or 
law" made by the RO.  Id.; see 38 U.S.C.A. § 7105(d)(3).  
Roy v. Brown, 5 Vet. App. at 555 (1993).  The time period may 
be extended for a reasonable period on request for good cause 
shown.  38 U.S.C.A. § 7105(d)(3).

Incidentally, in this case, the RO received the veteran's VA 
9 on December 30, 1998.  On its face, it appears that the RO 
received the VA Form 9 more than sixty days subsequent to the 
issuance of the SOC on October 29, 1998.  However, when any 
written document is required to be filed within a specified 
period of time, a response postmarked prior to expiration of 
the applicable time limit will be accepted as having been 
timely filed.  In the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by VA.  In 
calculating this 5-day period, Saturdays, Sundays and legal 
holidays will be excluded.  In computing the time limit for 
filing a written document, the first day of the specified 
period will be excluded and the last day included.  Where the 
time limit would expire on a Saturday, Sunday, or legal 
holiday, the next succeeding workday will be included in the 
computation.  38 C.F.R. § 20.305.  Taking this regulation 
into consideration, the substantive appeals regarding the 
assignment of a noncompensable evaluation for the residuals 
of a fractured mandible and the denials of service connection 
for a low back disability and facial blemish, were received 
timely.  

Nonetheless, while the VA Form 9 was received within the 
allotted time period, it contains no arguments regarding 
service connection for a cervical spine disability.  The 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination or determinations 
being appealed.  To the extent feasible, the argument should 
be related to the specific items in the SOC.  The Board will 
construe such argument in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination or determinations 
being appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or 
supplemental statement of the case (SSOC), which is not 
specifically contested.  Proper completion and filing of a 
substantive appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202.  

In this case, the veteran did not file a timely appeal, nor 
did he file a timely request for an extension, for the issue 
of service connection for a cervical spine disability.  The 
formality of perfecting an appeal to the Board is part of a 
clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a notice of disagreement and a 
formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by an NOD and 
"completed by a substantive appeal after a statement of the 
case is furnished. . . ."38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200.

In a letter dated July 19, 2000, the Board informed the 
appellant that the substantive appeal received in December 
1998 did not allege specific errors of law or fact with 
respect to the claim for service connection for a cervical 
spine disability.  The Board informed the appellant that 
pursuant to 38 C.F.R. § 20.203 he was given 60 days from the 
date of the letter to present a written argument or to 
request a hearing to present oral arguments in support of his 
appeal of those issues.  However, in August 2000, the veteran 
responded and indicated that he had no further argument.  

To summarize, with respect to the claim for service 
connection for a cervical spine disability; the VA Form 9 
received in December 1998 does not contain any allegations of 
error of fact or law as to the issue service connection for a 
cervical spine disability.  Furthermore, the record does not 
contain any other written statement by the veteran or his 
representative, filed during the required time period, that 
contains such allegations.  The appellant was so informed and 
given 60 days to present argument or request a hearing.  The 
Board finds that no adequate substantive appeal has been 
timely filed with respect to this issue.  Accordingly, the 
Board lacks jurisdiction regarding for service connection for 
a cervical spine disability.  The claim with respect to this 
issue is dismissed.

II.  Service Connection 

The veteran contends that he currently suffers from 
disabilities that had their inception in service.  He points 
out that he received treatment throughout his military career 
for low back pain.  Further, he also indicates that he has a 
blemish on his face that initially appeared while serving on 
active duty.  

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim; 
that is, one that is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail and there is no 
duty to assist him further in the development of the claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107 (West 1991), Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). 

An appellant has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a).  In Tirpak v. Derwinski 2 Vet. App. 609 
(1992), the U.S. Court of Veterans Appeals (now the U.S. 
Court of Appeals for Veterans Claims, hereinafter the Court), 
held that the appellant in that case had not presented a 
well-grounded claim as a matter of law.  The Court pointed 
out that, unlike civil actions, the VA benefits system 
requires more than an allegation; the claimant must submit 
supporting evidence.  Tirpak, 2 Vet. App. at 611.  The 
evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  See King v. Brown, 5 Vet. App. 19 
(1993).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A.  Facial Blemish

The veteran's problem with presenting a well-grounded claim 
for service connection for a facial blemish arises with the 
first element, which is evidence of current disability.  A 
grant of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  See 38 U.S.C.A. § 1131.  Without proof 
of current disabilities, there can be no valid claim.  See 
Brammer v.  Derwinski, 3 Vet. App. 223, 225 (1992); and 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The veteran has provided no medical evidence to show current 
disability.  He underwent VA examination in April 1997.  The 
veteran complained of a mark on his right face.  He reported 
that he had sought treatment from dermatologists and he had 
applied various medications to the area.  On examination, 
there was a smooth flat, 3x5 millimeter tan blemish on the 
right cheek near the fold between the nose and cheek.  
Significantly however, the examiner indicated that the lesion 
was not apparent when looking straight at his face.  Further, 
it was scarcely noticeable and did not have the appearance of 
any dermatologic disease or disorder but more in the category 
of blemish.  It was nontender, very thin and entirely smooth 
on the skin.  His complexion was considered fine.  

In this case, it has not been shown that the veteran's 
blemish results in disability.  The record does not contain 
medical evidence of current disability, that is, of an 
impairment in earning capacity as the result of the claimed 
injury or residuals thereof as set forth in 38 C.F.R. § 4.1.  
See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997).  As the first element is entirely 
unsupported, whether there is evidence sufficient to lend 
plausible support to the second and third elements need not 
be decided.

B.  Low Back Disability

The veteran also claims that he should be granted service 
connection for a low back disability.  The veteran's problem 
regarding his claim for service connection arises with the 
second and third elements.  Concerning the second element -- 
evidence of incurrence or aggravation of a disease or injury 
in service -- the competent medical evidence of record fails 
to support the veteran's theory that his disability was 
aggravated by military service.  Generally, veterans are 
presumed to have entered active service in sound condition as 
to their health except for defects noted at the time of 
examination for entrance into service.  38 U.S.C.A. § 1111; 
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The law 
provides that every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities or disorders noted 
at the time of examination, acceptance and enrollment, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 
1137 (West 1991); 38 C.F.R. § 3.304(b).  The presumption only 
attaches where there has been an induction examination in 
which the disability subsequently noted was not detected.  
See Bagby, supra.

On induction, in July 1987, right dorsal scoliosis was noted.  
Scoliosis is "an appreciable lateral deviation in the 
normally straight vertical line of the spine." Dorland's 
Illustrated Medical Dictionary 1497 (28th ed. 1994).  In 
October 1988, he was treated for acute lumbosacral strain.  
On January 1997, he was given Naprosyn for chronic back pain.  
Scoliosis with excessive lumbar lordosis was noted on the 
physical examination conducted prior to his separation in 
February 1997. 

Initially, the Board finds that the enlistment examination 
report indicating pre-existing scoliosis, is clear and 
unmistakable evidence that the appellant incurred this 
disability before entering active duty.  The veteran has 
argued, in essence, that the preservice disability underwent 
an increase in severity in service.  Although the veteran 
theorizes that his pre-existing disability was aggravated 
during his tour of duty, the competent medical evidence of 
record fails to support the veteran's theory that this 
disability was aggravated by military service.  The only 
competent medical evidence of record that pertains to the 
veteran's lumbar disability is the post service April 1997 VA 
examination report.  Importantly, however, the examiner 
commented that he was unable to find any abnormality of the 
back.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service.  38 C.F.R. 
§ 3.306.  Therefore, for determining whether there is 
evidence for the second element of a well-grounded claim, 
although the veteran underwent treatment for back pain in 
service, the Board does not find the competent evidence 
persuasive enough to permit a finding that the symptoms noted 
in service for which ameliorative measures were taken 
represented an aggravation of the pre-existing disability.  
The Court has held that temporary or intermittent inservice 
flare-ups of a preservice condition without evidence of 
worsening of the underlying condition are not sufficient to 
be considered aggravation in service.  Hunt v. Derwinski, 1 
Vet. App. 292, 296-297 (1991).

Further, it is noted that the veteran has failed to present 
competent evidence of a nexus between any current disability 
and injury or disease incurred in or aggravated during 
service.  Although he asserts that his current disability is 
a result of inservice activities, his lay assertions are of 
little probative value and do not serve to establish a well-
grounded claim as he has not shown to have the required 
medical expertise to offer that type of opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
absence of competent supporting medical evidence, the 
veteran's claims of entitlement to service connection for 
facial blemish and low back conditions are not well grounded 
and must be denied on that basis.

The October 1998 SOC informed the veteran of the reasons his 
claims had been denied.  This informed him of the evidence 
needed to support his claims in accordance with 38 U.S.C. 
5103 (West 1991).  See Robinette v. Brown, 8 Vet. App. 69 
(1995); Meyer v. Brown, 9 Vet. App. 425, 429 (1996).  The 
veteran has not reported that any other pertinent evidence 
might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  


ORDER 

The appeal concerning the claim for entitlement to service 
connection for a cervical spine disability is dismissed.

Entitlement to service connection for a facial blemish is 
denied.

Entitlement to service connection for a low back disability 
is denied.


REMAND

The veteran also claims that he should be granted a higher 
evaluation for the postoperative residuals of a fracture of 
the mandible.  At his February 2000 personal hearing, he 
indicated that his symptoms increased since the last VA 
examination in 1997.  He reported that his symptoms include 
headaches and severe displacement of the mandible.  He also 
indicated at his 1997 VA examination that he was receiving 
private dental treatment.  

The rating criteria that pertain to the residuals of a 
fracture of the mandible, specifically Diagnostic Code 9904, 
used by the RO to rate the disability, is based upon the 
degree of displacement of the mandible.  In a note that 
follows this diagnostic code, it is indicated that the rating 
is dependent upon the demonstrated degree of motion and 
relative loss of masticatory function.  The VA examination 
conducted in 1997 failed to document the severity of 
impairment of masticatory function, especially in terms of 
the degree of restricted motion.  

It is also noted that Diagnostic Code 9905, which considers 
temporomandibular articulation, takes into account the degree 
of displacement of the mandible including the results of 
diagnostic tests that measures inter-incisal movement and 
lateral excursion.  This analysis was not conducted. 

An examination of the veteran would, therefore, be helpful 
in evaluating his condition.  The Board notes that a 
precedent decision of the Court, Snuffer v. Gober, 10 Vet. 
App. 400 (1997), again reminded VA that well-settled case 
law holds that when a claimant alleges that his or her 
service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is 
no additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.

The veteran appealed the initial assignment of an evaluation 
for the residuals of a fractured mandible.  The Court, in 
Fenderson v. West, 12 Vet. App. 119 (1999) held, in part, 
that the RO never issued a SOC concerning an appeal from the 
initial assignment of a disability evaluation, as the RO had 
characterized the issue in the SOC as one of entitlement to 
an increased evaluation.  Consequently, the RO should re-
phrase the issue concerning the assignment of a higher 
evaluation for the postoperative residuals of a fracture of 
the mandible in the SSOC as indicated by the Court in 
Fenderson.

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health providers who have 
provided treatment for his service 
connected dental disability.  When the 
requested information and any necessary 
authorizations have been received, the RO 
should request legible copies of all 
pertinent clinical records that have not 
been previously obtained.  All records 
obtained should be associated with the 
claims file.  

2.  The RO should schedule the veteran 
for a VA examination for the purposes of 
determining the nature and extent of the 
postoperative residuals of a fracture of 
the mandible.  All indicated tests and 
studies, including measurement of inter-
incisal movement and lateral excursion, 
must be conducted.  The examiner must 
provide a comprehensive report containing 
full rationale for all opinions 
expressed.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue of the 
veteran's entitlement to the assignment 
of a higher evaluation for the 
postoperative residuals of a fracture of 
the mandible, with consideration of the 
principles enunciated in Fenderson.  The 
RO should also evaluate the veteran's 
disability under both Diagnostic Codes 
9904 and 9905.  If the determination 
remain unfavorable to the veteran, he and 
his representative should be furnished a 
SSOC and be afforded the applicable time 
to respond thereto.

The appellant need take no action unless otherwise notified.  
The appellant is hereby notified that it is his 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

